Rao, C.J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of aluminum coffee percolators and tea pots, classified as entireties with electric cords and plugs, similar in all material respects to those the subject of Silvine Importers, Inc. v. United States (57 Cust. Ct. 362, C.D. 2821), wherein said electric cords were held to be separately dutiable, the protest was dismissed and the matter remanded to a single judge to determine the value of the merchandise in the manner provided by law. (28U.S.C.,section2636(d).)